 

AMENDMENT TO

CLASS B WARRANT TO PURCHASE COMMON STOCK

 

This Amendment (this “Amendment”) is entered into as of August 19, 2016, by and
between BIM Homes, Inc., a Delaware corporation (the “Company”), and Armada
Enterprises GP, LLC (the “Holder”) to that certain Class B Warrant Certificate
for the Purchase of Shares of Common Stock of the Company dated June 17, 2016
issued by the Company to the Holder (the “Class B Warrant”). Capitalized terms
used but not otherwise defined herein have the meanings ascribed to them in the
Class B Warrant.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Class B Warrant (a copy of which is
attached hereto as Exhibit A), the Company issued an aggregate of 401,000
warrants to Holder, which may be exercised until August 30, 2016 (“Expiration
Date”), to acquire up to an aggregate of 401,000 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), at an exercise price of
$5.00 per share of Common Stock; and

 

WHEREAS, the Company and the Holder wish to amend the Class B Warrant as set
forth below to extend the Expiration Date of the Class B Warrant from August 30,
2016 to August 30, 2017.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:

 

1. Amendment to Expiration Date. The expiration date of the Class B Warrant in
the initial paragraph (preamble) of the Class B Warrant is hereby amended by
replacing the date “August 30, 2016” with the date “August 30, 2017” and all
references in the Class B Warrant to “Expiration Date” shall mean and refer to
the expiration date as so extended.

 

2. Conflict. In the event of any conflict between the provisions of this
Amendment and the Class B Warrant, the provisions of this Amendment shall
govern.

 

3. No Other Changes. Except as specifically amended by this Amendment, all other
provisions of the Class B Warrant shall remain in full force and effect. This
Amendment shall not constitute or operate as a waiver of, or estoppel with
respect to, any provisions of the Class B Warrant by either party hereto.

 

4. Applicable Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed and governed by the laws of the State of
California.

 

5. Counterparts and Electronic Signatures. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original agreement and
both of which shall constitute one and the same agreement. The counterparts of
this Amendment may be executed and delivered by facsimile or other electronic
signature (including portable document format) by either of the parties and the
receiving party may rely on the receipt of such document so executed and
delivered electronically or by facsimile as if the original had been received.

 

[Signature page follows]

 

1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first indicated above.

 

  THE COMPANY       BIM Homes, Inc.         By:  /s/ Milan Saha   Name:  Milan
Saha   Title: Chief Executive Officer and President         THE HOLDER        
Armada Enterprises GP, LLC         By:  /s/ George Wight   Name: George Wight  
Title: Managing General Partner

 

[Signature page to Amendment to Class B Warrant]

 

2

 

 

EXHIBIT A

 

CLASS B WARRANT

 

3

 

 

